Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16940608 on 7/28/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 14 is/are drawn to method (i.e., a process), claim(s) 15 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 1, 11, 12 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11, 12, 14, 15 is/are drawn to one of the statutory categories of invention.
Claims 1-15 are directed to hiding/deleting date from a user. Specifically, the claims recite hiding the first content from among the one or more contents transmitted and received in the first group in response to receiving a request to cancel transmission of the first content from the first user, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as receiving a first content in a first group including a first user and a second user; displaying one or more contents including the first content transmitted and received in the first group on a screen; merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the memory, processor, non-transitory computer readable storage medium perform(s) the steps or functions of receiving, displaying, hiding, deleting, transmitting. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, processor, non-transitory computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of hiding/deleting date from a user. As discussed above, taking the claim elements separately, the memory, processor, non-transitory computer readable storage medium perform(s) the steps or functions of receiving, displaying, hiding, deleting, transmitting. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of hiding/deleting date from a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to 
Dependent claims 2-10, 13 further describe the abstract idea of hiding/deleting date from a user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (U.S. Patent App Pub 20150178502).

	Regarding claim 1,
Shin teaches a non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause an information processing apparatus that includes a memory and a processor, to execute a process comprising:  (See paragraphs 70, 71, Shin)
receiving a first content in a first group including a first user and a second user; (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
(See paragraphs 111-114, Shin teaches displaying content in a chat between a first and second use fig 15a,b)
hiding the first content from among the one or more contents transmitted and received in the first group in response to receiving a request to cancel transmission of the first content from the first user. (See paragraphs 113-115, Shin teaches hiding/deleting/disappearing a first content when a cancellation transmission is received fig 15a,b)

	Regarding claim 4,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1, wherein the hiding the first content includes: hiding the first content on a list screen including the one or more contents transmitted and received in the first group; and ((See paragraphs 111-114, Shin teaches hiding the content on the list screen of the chat fig 15a,b)
displaying at least one of the first user making the request to cancel the transmission of the first content or date or time of the request to cancel the transmission of the first content on the list screen. ((See paragraphs 111-114, Shin teaches displaying a first user requesting cancelation fig 15a,b)

	Regarding claim 6,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1, wherein the hiding the first content includes decreasing visibility of the first  ((See paragraphs 111-114, Shin teaches deleting the message aka decreasing visibility to zero after time passes after the message is cancelled fig 15a,b)

	Regarding claim 7,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1, wherein the process further comprises: determining a period of time within which the first user can cancel the transmission of the first content, based on at least one of a number of users registered as having a relationship by the first user, a number of contents transmitted and received by the first user, a time period from a time of opening an account of the first user to a present time, a number of cancellations of transmission made by the first user, a time period within which the first content has been transmitted and received, a subject matter of the first content, a credit level of the first user, a number of users registered as having a relationship by both the first user and the second user, a time period during which the first user and the second user have been registered as having a relationship, or a frequency with which contents have been transmitted and received between the first user and the second user.(See paragraphs 110, 111, Shin teaches a display time limitation, a display number limitation, and a screen capture limitation)

	Regarding claim 8,
or a number of cancellations of transmission made by the first user. (See paragraph 110, Shin teaches when a predetermined time (e.g., PM 8:40) arrives, a bomb (e.g., bomb timer) shaped-indicator that designates to automatically delete a corresponding message can be displayed together with a corresponding message. Accordingly, the user can easily set several kinds of security messages through a user interface screen.)

	Regarding claim 9,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1, wherein the process further comprises: charging for the request to cancel the transmission of the first content, based on a condition. (See paragraph 110, Shin teaches cancelling based on a time criteria automatically)

	Regarding claim 10,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 9, wherein the condition includes at least one of a number of cancellations of transmission made by the first user, a setting whether to permit the second user to  (See paragraph 110, Shin teaches when a predetermined time (e.g., PM 8:40) arrives, a bomb (e.g., bomb timer) shaped-indicator that designates to automatically delete a corresponding message can be displayed together with a corresponding message. Accordingly, the user can easily set several kinds of security messages through a user interface screen.)

	Regarding claim 11,
Shin teaches a non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause an information processing apparatus that includes a memory and a processor, to execute a process comprising: (See paragraphs 70, 77, Shin)
receiving a first content in a first group including a first user and a second user via another information processing apparatus connected via a network; (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
storing the first content, and displaying one or more contents including the first content transmitted and received in the first group on a screen; and ((See paragraphs 111-114, Shin teaches storing/displaying content in a chat between a first and second use fig 15a,b)
deleting the first content that has been stored, in response to receiving a request to cancel transmission of the first content from the first user. (See paragraphs 113-115, Shin teaches hiding/deleting/disappearing a first content when a cancellation transmission is received fig 15a,b)

	Regarding claim 12,
Shin teaches a non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause an information processing apparatus that includes a memory and a processor, to execute a process comprising: (See paragraphs 70, 77, Shin)
transmitting or receiving a first content in a first group including a first user and a second user via another information processing apparatus connected via a network; (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
transmitting a request to cancel transmission of the first content from the first user, via said another information processing apparatus; and (See paragraphs 111-114, Shin teaches sending a request to cancel transmission fig 15a,b)
deleting the first content that has been stored, from among one or more contents transmitted and received in the first group, in response to receiving the request to cancel the transmission from said another information processing apparatus. (See paragraphs 113-115, Shin teaches hiding/deleting/disappearing a first content when a cancellation transmission is received fig 15a,b)

	Regarding claim 13,
(See paragraphs 111-114, Shin teaches a user whether read or not read the content listed on the screen aka family-tom user)

	Regarding claim 14,
Shin teaches an information processing method performed by an information processing apparatus including a memory and a processor, the method comprising: (See paragraphs 70, 77, Shin)
receiving a first content in a first group including a first user and a second user; (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
displaying one or more contents including the first content transmitted and received in the first group on a screen; and (See paragraphs 111-114, Shin teaches displaying content in a chat between a first and second use fig 15a,b)
hiding the first content from among the one or more contents transmitted and received in the first group in response to receiving a request to cancel transmission of the first content from the first user. (See paragraphs 113-115, Shin teaches hiding/deleting/disappearing a first content when a cancellation transmission is received fig 15a,b)

Regarding claim 15,
Shin teaches an information processing apparatus comprising: a memory configured to store computer-readable instructions; and a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus to, (See paragraphs 70, 77, Shin)
receive a first content in a first group including a first user and a second user, (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
display one or more contents including the first content transmitted and received in the first group on a screen, and (See paragraphs 111-114, Shin teaches displaying content in a chat between a first and second use fig 15a,b)
hide the first content from among the one or more contents transmitted and received in the first group in response to receiving a request to cancel transmission of the first content from the first user. See paragraphs 113-115, Shin teaches hiding/deleting/disappearing a first content when a cancellation transmission is received fig 15a,b)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Patent App Pub 20150178502) in view of Collet (U.S. Patent 8671131).

Regarding claim 2,
Shin teaches a non-transitory computer-readable recording medium as claimed in claim 1. Shin does not explicitly teach but Collet teaches wherein the process further comprises teaches displaying an object indicating that the first content is unread on the screen in response to the receiving the first content; and  (See column 5 lines 28- column 6 line44, claims 1-2, Collet teaches cancelling and unread message)
hiding the object associated with the first content that has not been read on the screen, in response to the receiving the request to cancel the transmission of the first content from the first user. (See column 5 lines 28- column 6 line 44, claims 1-2, Collet teaches deleting the unread message from the screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Collet with Shin because both deal with controlling messages. The advantage of incorporating the above limitation(s) of Collet into Shin is that Collet teaches enables cancellation of an e-mail forwarded by a sender to one or more recipients when none of recipients has read the (See column 2, Collet)

	Regarding claim 3,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1. Shin does not explicitly teach but Collet teaches wherein the process further comprises: changing a display order of the first group to a top on a list screen of a plurality of groups in response to the receiving the first content in the first group; and (See column 4 line 56 – column 5 line 27, Collet)
changing the display order of the first group to the display order before the changing to the top on the list screen in response to the receiving the request to cancel the transmission of the first content. (See column 5 line 50– column 6 line 10, Collet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Collet with Shin because both deal with controlling messages. The advantage of incorporating the above limitation(s) of Collet into Shin is that Collet teaches enables cancellation of an e-mail forwarded by a sender to one or more recipients when none of recipients has read the e-mail, therefore making the overall system more robust and efficient. (See column 2, Collet)

	Regarding claim 5,
Shin teaches the non-transitory computer-readable recording medium as claimed in claim 1; wherein the hiding the first content includes: displaying a message indicating (See paragraphs 111-114, Shin teaches receiving content in a chat between a first and second user fig 15a,b))
Shin does not explicitly teach but Collet teaches hiding the message on the list screen for the second user in response to the second user having not read the first content. (See column 5 lines 28- column 6 line 44, claims 1-2, Collet teaches deleting the unread message from the screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Collet with Shin because both deal with controlling messages. The advantage of incorporating the above limitation(s) of Collet into Shin is that Collet teaches enables cancellation of an e-mail forwarded by a sender to one or more recipients when none of recipients has read the e-mail, therefore making the overall system more robust and efficient. (See column 2, Collet)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Higuchi, U.S. Patent App 20160234344, teaches a message log removal apparatus includes a processor. The processor prepares, for each packet, a packet record including a reception time, a packet size, destination information, and source information. The processor prepares, on basis of the packet records, message records each corresponding to a pair of a request and a response. Each message record includes a first reception time, a second reception time, a request size, a response size, first source information, and first destination information. The request is constructed of first packets transmitted from the first transmission source to the first transmission destination. The response is constructed of second packets transmitted from the first transmission destination to the first transmission source. The processor removes a first message record from among the message records on basis of the request size, the response size, the first source information, and the first destination information included in the first message record.
2. Akselrod, U.S. Patent App 20160203233, teaches systems and techniques are disclosed for enabling structured data to be associated with visual content in a manner that preserves the ability to edit the visual content using a content application such as a notebook application. Techniques and systems enable semantic notation to be introduced into selected regions of the visual content that indicate the visual content's structured data, allowing the content to be searched and accessed more easily by common search technologies and search engines. The semantic notation is assigned to the visual content so that the introduction of the semantic notation does not hinder the user's viewing or editing of the visual content with a content application. The inclusion of the semantic notation does not cause existing visual editing tools that do not understand the semantic notation to cease to function properly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444